Citation Nr: 1133020	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 1953.  He died in March 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2010, the Board remanded the appellant's claim for further examination.  This development has now been completed.  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2005 due to advanced dementia as the immediate cause of death, with chronic obstructive pulmonary disease (COPD), coronary artery disease (CAD), and seizure disorder as significant conditions contributing to the Veteran's death.  

2.  At the time of the Veteran's death, service connection was in effect for severe esophageal achalasia, rated as 80 percent disabling and for subtotal gastrectomy, rated as 60 percent disabling.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been in effect since May 4, 2000.  

3.  None of the disabilities causing or contributing to the Veteran's death (advanced dementia, COPD, CAD or a seizure disorder) were not present in service, or within a year following discharge from service, and they are not shown to be related to service.

4.  Neither the Veteran's service-connected esophageal achalasia nor the service-connected subtotal gastrectomy caused or materially and substantially contributed, or combined to cause death, or aided or lent assistance to the production of death.

5.  The Veteran was not in receipt of a TDIU or a total schedular disability rating for a period of 10 years or more immediately preceding his death, there were no service-connected disabilities that were continuously rated totally disabling for a period of at least five years from the date of discharge, and the Veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

2.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)- compliant notice.

The April 2005 letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Although the appellant has not raised any notice issues, the failure to provide complete, timely notice to the appellant raises a presumption of prejudice, so that VA has the burden to establish that the appellant was not, in fact, prejudiced by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, the appellant was not prejudiced by the deficiencies in the April 2005 letter because, although the letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death, it did provide an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition or a condition not yet connected.  Furthermore, the appellant demonstrated on the June 2006 VA Form 9 and February 2007 statement, that she had actual knowledge of the Veteran's service connected disabilities because she stated that her husband was rated 100 percent disabled at the time of his death.  As such, failure to notify the appellant of the conditions for which the Veteran was service-connected at the time of his death is harmless error.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records, VA outpatient treatment records, and private medical records.  Additionally, the medical records surrounding the time of the Veteran's death have also been incorporated into the evidence of record.  Furthermore, a VA medical opinion was obtained pertaining to the cause of the Veteran's death.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

1. Cause of the Veteran's Death

The record reflects that the Veteran died on March [redacted], 2005.  The death certificate listed advanced dementia as the immediate cause of the Veteran's death; however, chronic obstructive pulmonary disease, coronary artery disease, and seizure disorder  were listed as significant conditions contributing to the Veteran's death.  Additionally, a March 2005 VA death note listed the suspected cause of the Veteran's death as cardiopulmonary arrest.

At the time of the Veteran's death, service-connected had been established for subtotal gastrectomy, severe, at 60 percent disabling, and esophageal achalasia at 80 percent disabling.  Additionally, the Veteran had been awarded a TDIU.  The primary issue is whether the Veteran's service-connected disabilities were a principal or contributory cause of his death.

In regard to service connection on a direct basis, the appellant does not contend, nor does the evidence show, that the Veteran's dementia, chronic obstructive pulmonary disease, coronary artery disease, or seizure disorder had their onset during active service or is related to service.  Service treatment records are devoid of any complaints of, or treatment for, dementia, chronic obstructive pulmonary disease, coronary artery disease, or seizure disorder, and there is no competent evidence of record relating these conditions to his active military service.  

Next, a determination must be made as to whether the Veteran's service-connected subtotal gastrectomy and esophageal achalasia were contributory causes of the Veteran's death.  38 C.F.R. § 3.312(a) (2010). 

The Veteran's representative asserted in his July 2010 presentation to the Board that there was a link between "stress" associated with the Veteran's service connected disabilities and coronary artery disease, which contributed to the Veteran's death.  In support of this assertion, the Veteran's representative noted that a March 2000 examination resulted in a diagnosis of depression and listed multiple health problems as stressors.  Review of the record reveals a March 2000 VA clinical report that revealed a diagnosis of depression with a notation that stressors during the previous year included multiple health problems.

In July 2010, the Board remanded the issue of service connection for the cause of the Veteran's death to obtain a VA medical opinion on whether the Veteran's coronary artery disease was caused by stress resulting from the Veteran's service-connected disabilities, and whether such stress played a part in the Veteran's death.

A VA medical opinion was obtained in September 2010.  The VA doctor stated that he reviewed the Veteran's medical history before rendering an opinion, and noted all of the Veteran's medical conditions leading up to his death.  The doctor concluded that the stress associated with the Veteran's service-connected disabilities, namely stricture esophagus and post operative stomach injury, not as least likely as not materially contributed to the Veteran's CAD and ultimately, the cause of the Veteran's death.  The doctor noted that he came to this conclusion after reviewing the claims file, VAMC records, CAD risk factors, tobacco smoking, hypertension, diabetes, dyslipidemia, and family history of CAD.  Lastly, the doctor noted that the Veteran's service-connected conditions, stricture esophagus and stomach injury, were not accepted as risk factors for CAD.  

Based on the above evidence, service connection for the cause of the Veteran's death is not warranted.  There is no competent evidence of record suggesting a possible relationship between the Veteran's subtotal gastrectomy and esophageal achalasia, and his cause of death.  Additionally, there is no evidence of record that relates stress due to the Veteran's service-connected disabilities to his cause of death.  Furthermore, the Veteran's death certificate did not indicate that the Veteran's subtotal gastrectomy and esophageal achalasia were the immediate or contributory cause of the Veteran's death.  Although the appellant sincerely believes that the Veteran's service-connected disabilities played a contributory role in the cause of the Veteran's death, this is a medical question that is beyond the scope of the appellants medical knowledge.  The type of medical nexus opinion needed in this case requires a medical background and is not a simple determination that comes through one's senses such as feeling pain or reporting an injury.  Given that the competent medical evidence of record weighs against the claim, and there is no evidence to support the appellant's contentions, the claim must be denied.  In sum, the preponderance of the evidence of record demonstrates that the Veteran's service-connected subtotal gastrectomy, esophageal achalasia, and stress caused by these disabilities, were not the primary or a contributing cause of his death.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.

2. Dependency and Indemnity Compensation under 38 U.S.C. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his own willful misconduct, and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

Based on the evidence of record, the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met in this case.  First, the Veteran plainly did not meet the durational requirement for a TDIU rating under 38 U.S.C.A. § 1318.  As noted above, he was discharged from service in October 1953 and died in March 2005.  Further, the Veteran's TDIU award was effective May 4, 2000, and thus he was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabling continuously since his release from active duty and for a period of not less than five years immediately preceding death.  In addition, the Veteran was not a former POW.

Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, for the reasons discussed above, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

The Veteran's passing is unfortunate, and the denial of this claim in no way diminishes the Veteran's honorable service.  However, the Board is precluded from granting the claims on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and Indemnity Compensation under 38 U.S.C. § 1318 is denied.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


